Title: From George Washington to Colonel Otho Holland Williams, 9 June 1779
From: Washington, George
To: Williams, Otho Holland


        
          Sir,
          [Smiths Clove, N.Y., 9 June 1779]
        
        The detachment you command is intended to relieve Colo. Stewart—& will be relieved in turn three days hence—You will proceed with it to the furnace of Dean, where you will make your head Quarters and from thence you are to send Picquets on the roads

leading to Fort Montgomery—Kings Ferry &ca—and to use every precaution which your force will permit and the utmost vigilance requires, to prevent surprises & oppose any troops which may be moving against this Army or our posts at west point.
        To obtain knowledge of the proper places for fixing your Picquets you will be pleased to consult Colo. Stewart; but in a more especial manner Colo. Malcom if with him (on account of his superior knowledge of the grounds & passes.) You will keep in view that from the Forest or furnace of Dean there is a road, which leads to your right from the enemy at Kings ferry—distant not more than ten miles, by which, if not attended to they may turn your right flank.
        You will lose no time in giving me an account of every occurrence of moment & in case, as is before directed, the enemy should move either against this Army or the posts at West point in front flank or rear, you will to the utmost of your power, dispute every inch of ground & every advantageous pass.
        The Virginia Division is directed to send a party on the road leading from Junes to Kings ferry—it may be usefull for your advanced parties to have a communication with this.
        You will give a certified copy of these orders to the Officer who shall relieve you with any information you may have acquired. Given at Head quarters in the Clove June 9th 1779.
        
          Go: Washington
        
      